Babb, J.
This ease involves a controversy between the appellant and appellee Kerstetter over the ownership of ten shares of the capital stock of the Elkhart National Bank. The trial of the cause in the court below resulted in a finding' that said appellee was the owner of the stock, and in a money judgment for $100 for dividends received by appellant thereon.
The errors assigned are that the complaint does not state facts sufficient to constitute a cause of action, and that the court erred in overruling appellant’s motion for a new trial.
1. The complaint is not as clear in statement as might be made, but is not vulnerable to attack for the first time in this court. It avers that the Elkhart National Bank went into liquidation on September 1, 1899, and that at that time appellee Kerstetter was the owner of 300 shares of stock therein; that afterwards the appellant, Warren G. Hill, wrongfully obtained possession of the certificates of stock, and without said appellee’s authority, knowledge or consent procured the bank to cancel said stock upon its books, and issue to ,him certificates for the same; that appellant had theretofore wrongfully received as dividends on ten shares of said stock the sum of $100, which it was *433claimed rightfully belonged to said appellee. The complaint sets out a writing, the phraseology of which indicates it to be an interpartes contract, whereby one party designated as “I” sold and assigned to the appellant 290 shares of stock in the Elkhart National Bank, in consideration of which appellant agreed to do certain things. Prom other allegations in the complaint, notwithstanding its averments that appellee Kerstetter had never “sold, mortgaged, pledged or hypothecated said stock,” it is plainly to be inferred that she did authorize the sale or pledge of 290 shares of the 300 shares of her stock, but no more.
2. The point is made that the stock mentioned in the complaint is not sufficiently identified as being any paid; of the 300 shares of stock held by appellant. There is nothing in this point. If the facts averred in the complaint are true, the appellant wrongfully procured ten shares of stock in the bank belonging to appellee Kerstetter to be transferred to him. It was not essential that said appellee describe in her complaint the particular certificate by which she claimed to hold such stock.
3. Tt is also contended that the complaint is bad because no demand for the $100 alleged to have been received by appellant as dividends on the stock in dispute was averred. If the complaint is good for any relief whatever, it is sufficient to withstand an attack for the first time in this court, and we think it clearly sufficient to entitle appellee Kerstetter to recover the stock. There is evidence that said appellee was the owner of 300 shares of stock in the bank, of which her husband, Edmund R. Kerstetter, was the cashier; that the certificates for this stock were indorsed in blank, and left by her in the care of her husband,. as her agent; that he applied to the appellant for a loan of $7,000, and proposed to turn over to him, as security, 290 shares of the aforesaid stock; that appellant agreed to furnish the money, and did so, and at the time the *434money was turned over to appellee Kerstetter \s husband, and, as a part of the transaction, the appellant signed and delivered to said appellee’s husband the following writing:
“In consideration of the keeping and performing of the agreement herein made by Ovid C. Hill and Warren G. Hill, I hereby sell and assign to them 290 shares of the stock of the Elkhart National Bank of Elkhart, Indiana, for which they have [paid], or are to pay, me $7,000, and it is agreed and promised by them that when they have received or been paid back said amount of $7,000, with all interest and expenses paid by them in the matter, and $750 besides, they agree to surrender to Edmund R. Kerstetter said stock, or anything they or either of them may have obtained over and above the amount to pay them as stated above. ’ ’
Appellee Kerstetter’s husband testified that the certificates of stock were not at that time delivered to the Hills, and that they were never delivered to them by him, and he does not know how they accpiired possession of them. This witness also testified that in the negotiations regarding the matter, he informed appellant, Hill, that his wife owned 300 shares of stock, but that it would be necessary that she retain ten shares in order to be a director in the bank, and that it was essential that she should be.
4. Appellant’s motion for a new trial calls in question the admission in evidence of the conversations between appellee Kerstetter’s husband and agent and appellant regarding the sale or pledge of the 290 shares of stock in the bank, the writing signed by the Hills, and evidence that after the transaction took place said appellee continued to be a director in the bank. We think no error intervened in the admission of this evidence. Appellee Kerstetter claims ten shares of stock appearing on the books of the bank in the name of appellant, and the important question in the ease is whether the transaction between said appellee’s husband and the appellant, by which the stock was sold or pledged to appellant, included 300 shares of the *435stock or only 290 shares, and the circumstances under which appellant acquired the right to the stock were of course relevant and material. The conversation between the witness Edmund R. Kerstetter and the Hills and the writing signed by the Hills all related directly to that transaction, and while it was probably very slightly material, and would not be reversible error, in any event, the witness Kerstetter having told appellant that it was essential that his wife retain ten shares of the stock in order to enable her to retain her place on the board of directors, it was competent to admit evidence that she did so remain as a director after the transaction took place.
5. Edmund R. Kerstetter was permitted to testify that his wife had not, subsequently to September 5, 1899, transferred any of the stock. This was incompetent, but it was so wholly immaterial that we are not able to see how it prejudiced appellant, and did not constitute reversible error.
6. We are asked to reverse the cause upon the evidence, on the ground that the overwhelming preponderance of it shows that the 300 shares of stock owned by appellee Kerstetter were sold, and the certificates delivered to the Hills for a valuable consideration, and we are pointed to the gross improbability of the testimony of said appellee’s witness. If we were sitting as a trial court we might well consider the appellant’s argument upon this point; but we are not. There was evidence from which the court might conclude that there were but 290 shares of stock included in the transaction by. which appellant acquired appellee Kerstetter’s stock, and we cannot disturb the finding of the trial court on the evidence.
7. It is further contended that there was no allegation in the complaint and no proof upon the trial of a demand for the $100, and that therefore the judgment should be reversed or modified. No objection was made in the court below to the finding of the court on this ac-’ *436count, or to the form of the judgment rendered, and the question is therefore not presented by the record.
Judgment affirmed.